o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c october cc tege eoeg et2 genin-128652-16 number release date uil ----------------------------- ------------------------------- ----------------------------------------- dear --------------- this letter responds to your inquiry to commissioner koskinen dated august you indicate that prior to the third party administrator for your employer’s transit benefit program allowed bona_fide cash reimbursements for commuting expenses the third party administrator has indicated that it could no longer accept claims for cash reimbursement after date and that you and other employees must therefore use a contribution-funded debit card to pay for your mass transit expenses as a general matter we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2016_1 internal_revenue_bulletin however i may provide the following general information gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the internal_revenue_code qualified_transportation fringes include any transit_pass sec_132 a transit_pass is any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if such transportation is on mass transit facilities or is provided by any person in the business of transporting persons for compensation or hire in a commuter_highway_vehicle sec_132 a qualified_transportation_fringe includes cash reimbursement for transit passes provided the reimbursement is made under a bona_fide reimbursement arrangement however cash reimbursement for transit passes under a bona_fide reimbursement plan is only allowed if no voucher or similar item which may be exchanged only for a transit_pass is readily available for direct distribution by the employer to employees emphasis added sec_132 and income_tax regulations sec_1_132-9 q a a q a-16 b genin-128652-16 revrul_2006_57 2006_47_irb_911 provided guidance on the use of smartcards debit cards or other electronic media to provide employees with transportation fringe_benefits one type of debit card discussed in revrul_2006_57 was terminal-restricted debit cards which are debit cards that are restricted for use only at merchant terminals at points of sale at which only fare media for local transit systems is sold revrul_2006_57 provided that as use of terminal-restricted debit cards increased the irs intended to issue guidance clarifying under what situations the terminal-restricted debit cards are considered to be readily available and thus preclude cash reimbursement for transit benefits in the interim revrul_2006_57 provided that the irs would not challenge the ability of employers to provide qualified_transportation fringes in the form of cash reimbursement for transit passes when the only available voucher or similar item was a terminal-restricted debit card revrul_2014_32 modified and superseded revrul_2006_57 by providing that beginning after date employers are no longer permitted to provide qualified_transportation_fringe_benefits in the form of cash reimbursement in geographic areas where a terminal-restricted debit card is readily available even if that is the only voucher or similar item that is readily available cash reimbursement is also not allowed in geographic areas where other readily available debit cards ie debit cards that are not terminal-restricted debit cards qualify as transit passes the prohibition against cash reimbursement for transit passes only applies if a voucher or similar item which may be exchanged only for a transit_pass is readily available for direct distribution by the employer to employees it is a factual determination whether a voucher or similar item that may be exchanged only for a transit_pass is readily available in cases where a voucher or similar item that may be exchanged only for a transit_pass is not readily available cash reimbursement under a bona_fide reimbursement plan would be allowed the situations described in your letter do not appear to indicate a voucher or similar item that may be exchanged only for a transit_pass is not readily available rather the situations described in your letter appear to indicate that employees have failed to use the debit card which we assume qualifies as a voucher that may be exchanged only for a transit_pass we note that the law does not require that an employer provide any transit fringe_benefits to its employees the internal_revenue_code code merely provides for the federal income and employment_tax consequences if an employer chooses to provide a transit fringe benefit in addition while sec_132 does list the requirements necessary for employer-provided transit fringe_benefits to be excluded from income and employment_taxes employers are free to impose additional restrictions see regulation sec_1_132-9 q a thus even in cases in which a bona_fide cash reimbursement is allowed under the code the code does not require an employer to implement a bona_fide cash reimbursement arrangement in that case genin-128652-16 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 if you have any additional questions please contact our office at -------------------- ------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
